DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/15/22. Additionally, upon further consideration claims 13-17 are withdrawn from the non-elected group II, and added to the elected group I and will be further examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “A wear liner retention device” in the preamble of claim 1, render the claim indefinite, since the preamble is conveying that claims are to a wear liner retention device, but the body of the claim does not provide any structure to the wear liner (all of the limitation are to a retention device per se). Therefore, it is unclear what apparatus applicant is intending to encompass. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al (6,082,646).
Regarding claim 1, Clarke et al discloses a wear liner retention device (Fig.1-12; ABSTRACT), comprising: a shank structure (72, Fig.9-10) having: a threaded region (73, Fig.9-10); an additional threaded region (74, Fig.9; col 6, In 9-14, "With initial reference to FIG. 9, a fastening system 71 comprises a rod or stem 72 having an upper threaded end 73 and a lower threaded end 74 terminating in a hexagonal wrenching end 75 the transverse dimension of which is less than that of the threaded portion 74"); and an unthreaded region (Fig.9-10 -- the unthreaded region of shank 72 between threaded portions 73 and 74) intervening between the threaded region (73, Fig.9-10) and the additional threaded region (74, Fig.9); a nut structure (79, Fig.9-10; col 6, In 19-21, "An internal nut 79 has a blind threaded bore 81; i.e., threaded bore 81 does not extend axially entirely through the nut 79") configured to threadably couple to the threaded region (73, Fig.9-10) of the shank structure (72, Fig.9- 10); and an additional nut structure (78, Fig.9-10; col 6, In 16-18, "An external mounting nut 78 is sized and threaded to screw onto the lower threaded portion 74") configured to threadably couple to the additional threaded region (74, Fig.9) of the shank structure (72, Fig.9-10). Regarding claim 2, Clarke et al discloses a seal structure (77, Fig.9-10; col 6, In 15-16, "The fastening system 71 also comprises a cup washer 76 and rubber seal washer 77") configured to surround a portion of the additional threaded region (74, Fig.9) of the shank structure (72, Fig.9-10); and a cup structure (76, Fig.9-10; col 6, In 15-16) configured to contain the seal structure (77, Fig.9-10) within a recess therein and to surround another portion of the additional threaded region (74, Fig.9) of the shank structure (72, Fig.9-10). Regarding claim 3, Clarke et al discloses wherein a height of the nut structure (79, Fig.9-10) is greater than a height of the additional nut structure (78, Fig.9-10 -- the height of 79 is larger than the height of 78). Regarding claim 13, Clarke et al discloses an assembly (Fig.1-12; ABSTRACT), comprising: a vessel (12, Fig.1, Fig.10) comprising a shell (12, Fig.1, Fig.10; col 6, In 34-37, "In the mounting of a liner assembly onto a cylindrical shell 12 having a rubber backing layer 47, a liner segment 41 is initially placed with its mounting bores 42 aligned with the mounting bores 19 of shell 12"); a wear liner (41, Fig.10) covering an internal surface (Fig.10 -- the top surface of 12) of the shell of the vessel (12, Fig.1, Fig.1O); and at least one retention device (71, Fig.9) extending through and coupling the shell of the vessel (12, Fig.1, Fig.10) and the wear liner (41, Fig.10), the at least one retention device (71, Fig.9) comprising: a shank structure (72, Flg.9-10) comprising: a threaded region (73, Fig.9-10) extending into an opening (42, Fig.10) in the wear liner (41, Fig.10); and an additional threaded region (74, Fig.9; col 6, In 9-14, "With initial reference to FIG. 9, a fastening system 71 comprises a rod or stem 72 having an upper threaded end 73 and a lower threaded end 74 terminating in a hexagonal wrenching end 75 the transverse dimension of which is less than that of the threaded portion 74") extending into another opening (19, Fig.10) in the shell (12, Fig.1, Fig.10) aligned with the opening (42, Fig.10) in the wear liner (41, Fig.10); an inner nut structure (79, Fig.9-10; col 6, In 19-21, "An internal nut 79 has a blind threaded bore 81; i.e., threaded bore 81 does not extend axially entirely through the nut 79") within the opening (42, Fig.10) in the wear liner (41, Fig.10) and threadably coupled to the threaded region (73, Fig.9-10) of the shank structure (72, Fig.9-10); and an outer nut structure (78, Fig.9-10; col 6, In 16-18, "An external mounting nut 78 is sized and threaded to screw onto the lower threaded portion 74") overlying an exterior surface (Fig.10 -- the lower surface of 12) of the shell of the vessel (12, Fig.1, Fig.10) and threadably coupled to the additional threaded region (74, Fig.9) of the shank structure (72, Fig.9-10). Regarding claim 15, Clarke et al discloses the assembly of claim 13, wherein the shank structure (72, Fig.9-10) further comprises an unthreaded region (Fig.9-10 -- the unthreaded region of shank 72 between threaded portions 73 and 74) between the threaded region (73, Fig.9-10) and the additional Regarding claim 19, Clarke et al discloses the method of claim 18, wherein positioning a retention device (71, Fig.9) within aligned openings (19, 42, Fig.10) extending through a shell of the vessel (12, Fig.1, Fig.10; col 6, In 34-37, "In the mounting of a liner assembly onto a cylindrical shell 12 having a rubber backing layer 47, a liner segment 41 is initially placed with its mounting bores 42 aligned with the mounting bores 19 of shell 12") and a wear liner (41, Fig.10) comprises:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al in view of Dash et al (2017/0003208).
 Regarding claim 4, Clarke et al does not specifically teach wherein the shank structure further comprises at least one opening extending at least partially therethrough. However, Dash et al teaches a wear liner retention device (Fig.1-6; ABSTRACT) comprising: a shank structure (204, Fig.3; 304, Fig.4; para(0027], "the wear indication device 200 includes an outer body 204, and at least one sensor 214 at least partially (e.g., substantially) surrounded by the outer body 204") comprising at least one opening (212, Fig.3; 312, Fig.4) extending at least partially therethrough (Fig.3-4 -- the openings 212, 312 extend partially therethrough the shank structure 204, 304; para [0031]. "As shown in FIG. 3, in some embodiments, the sensor 214, including the probe 216 and the electronic device 218, is substantially confined within boundaries (e.g., lateral boundaries and/or longitudinal boundaries) of the opening 212 extending through the outer body 204 of the wear indication device 200"). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have added the opening of Dash to the shank structure of Clarke et al to provide a sensor into the shank structure to measure the wear on the wear liner that the shank structure holds. Regarding claim 5, Dash teaches wherein the at least one opening (312, Fig.4) extends only partially through the shank structure (304, Fig.4; para [0034], "As shown in FIG.4, the wear indication device 300 may include at least one sensor 314 disposed within at least one opening 312 at least partially extending through an outer body 304"). Regarding claim 6, Dash teaches wherein the at least one opening (212, Fig.3) extends completely through the shank structure (204, Fig.3; para [0027], "As depicted in FIG. 3, in some embodiments, the opening 212 comprises a through opening extending completely through each of the stem region 208 and the head region 206, as shown by broken lines in FIG. 3") opening of 12) in the shell of the vessel (12, Fig.1, Fig.10) aligned with the opening (Fig.10 -- the bottom opening of 12) from outside of the vessel (12, Fig.1, Fig.10); threadably engaging the inner nut structure (79, Fig.9-10; col 6, In 19-21) with a portion of the threaded region (73, Fig.9-10) of the shank structure (72, Fig.9-10); and threadably engaging the outer nut structure (78, Fig.9-10; col 6, In 16-18) with a portion of the additional threaded region (74, Fig.9) of the shank structure (72, Fig.9-10).
Regarding claim 7, Dash teaches further comprising at least one sensor (214,216,218, Fig.3) positioned within the at least one opening (212, Fig.3), the at least one sensor (214,216, 218, Fig.3) comprising: at least one sensing module (218, Fig.3; para [0029], "The electronic device 218 may also include other structures and/or devices, such as one or more sensing modules (e.g., pressure sensing modules, temperature sensing modules, audio sensing modules, acceleration sensing modules, velocity sensing modules, radiation sensing modules, moisture sensing modules, pH sensing modules, etc.), power supplies (e.g., batteries), input devices (e.g., wireless receivers), memory devices, switches, resistors, capacitors, inductors, diodes, cases, etc." -- the sensing modules); and at least one output device (para[0029], "The electronic device 218 is operatively associated with the probe 216, and includes at least one output device (e.g., wireless transmitter, audio transducer, light-emitting diode, etc.)" -- the output device). Regarding claim 8, Dash teaches wherein the at least one sensing module (218, Fig.3; para[0029], "The electronic device 218 may also include other structures and/or devices, such as one or more sensing modules (e.g., pressure sensing modules, temperature sensing modules, audio sensing modules, acceleration sensing modules, velocity sensing modules, radiation sensing modules, moisture sensing modules, pH sensing modules, etc.), power supplies (e.g., batteries), input devices (e.g., wireless receivers), memory devices, switches, resistors, capacitors, inductors, diodes, cases, etc" -- the sensing modules) comprises one or more of a torque sensing module, wear detection module, a pressure sensing module, a temperature sensing module, an audio sensing module, a velocity sensing module, an acceleration sensing module, a radiation sensing module, a moisture sensing module, and a pH sensing module. Regarding claim 9, Dash teaches wherein the at least one sensing module (514, Fig.6) is configured to monitor one or more of a thickness and a volume of the shank structure without use of a probe physically extending into the shank structure (para(0049], "The monitoring device of the sensor 514 may comprise a device configured and positioned to at least detect wear to the wear indication device 500. The monitoring device may be configured and positioned to monitor the thickness and/or the volume of at least a portion of the outer body 504 of the wear indication device 500 without the use of a probe"). Regarding claim 10, Dash teaches further comprising at least one probe (216, Fig.3) physically extending into the at least opening (212, Fig.3) and operatively associated with the at least one sensing module (para[0029]). Regarding claim 11, Dash teaches wherein the at least one output device comprises a radio frequency identification device (para [0029], "In some embodiments, at least a portion of the electronic device 218 comprises a wireless transmitter, such as a radio frequency identification device (RFID)"). Regarding claim 12, Dash teaches wherein the at least one sensor (214,216,218, Fig.3) is substantially confined within boundaries of the at least one opening (212, Fig.3; para [0027]). Regarding claim 16, but does not specifically teach further comprising: an aperture extending at least partially through the shank structure; and a sensor within the aperture. However, Dash teaches a wear liner retention device (Fig.1-6; ABSTRACT) comprising: a shank structure (304, Fig.4) comprising at least one opening (312, Fig.4) extending at least partially therethrough (Fig.4 -- the openings 312 extend partially therethrough the shank structure 304); and a sensor (314, 316, 318, Fig.4) within the opening (312, Fig.4; para[0034], "As shown in FIG.4, the wear indication device 300 may include at least one sensor 314 disposed within at least one opening 312 at least partially extending through an outer body 304"). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have added the opening and sensor of Dash to the shank structure of Clarke et al to provide a sensor into the shank structure to measure the wear on the wear liner that the shank structure holds. Regarding claim 17, Dash teaches wherein the aperture (312, Fig.4) comprises a blind opening (312, Fig.4) only extending partially through the shank structure (304, Fig.4; para[0034], "As depicted in FIG. 4, in Some embodiments, the opening 312 comprises a blind opening, which may also be characterized as a bore, extending completely through a stem region 308 of the outer body 304 and partially into a head region 306 of the outer body 304").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose wear liners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725